 
EXHIBIT 10.18


Business Operating Agreement
 
The business operating agreement (hereinafter “this agreement”) is entered into
between the following Parties (hereinafter “the parties to this agreement”) on
July 20th, 2008 in Qingdao, China.
 
Party A: Shengyuan Nutritional Food Co., Ltd.
Address:


Party B:
Address: Beijing Shengyuan Huimin Technology Service Co., Ltd.


Party C:
Jibin Zhang, ID No: 370223196408110032
Address:


Yunpeng Jiang, ID No: 231026196305045811
 
Whereas:
 
1.  
Validly existing and lawfully established within the territory of the People’s
Republic of China, Party A is an exclusively foreign-owned enterprise, whose
lawful registration certificate number is___:

 
2.  
Party B is company with limited liability registered in Beijing and its legal
and effective registration No. is ___;

 
3.  
Party A and Party B have established business relations by signing Exclusive
Consulting and Service Agreement and other agreements. Party B should effect
various payments to Party A under the terms of this agreement. Therefore, Party
B’s daily business activities will have material influence on the Party A’s
ability to effect the corresponding payments;

 
4.  
Each member of Party C is the shareholder of Party B (hereinafter
“shareholder”), among which Jibin Zhang holds 50% equity and Yunpeng Jiang holds
50% equity.

 
Therefore, after friendly consultations between both Parties on the principle of
mutual benefit, the Parties hereby agree as follows:
 
1.
Inaction obligation

 
To ensure Party B’s performance of the various agreements signed with Party A
and undertake various obligations, Party B and shareholders hereby confirm and
agree that unless the prior written consent of Party A or other parties
indicated by Party A, Party B will not make any transactions which will effect
materially the assets, business, personnel, obligations, rights or company
operation, including but not limited to the followings:



 
1.1 
Take any activities beyond the normal scope of company’s business activities of
the company or operate the company’s business consistent with the past and in
the usual manner;

 
 
1.2 
Borrow the loans from any third Party or undertake any debts;

 
 
1

--------------------------------------------------------------------------------

 
 

 
1.3
Change or depose any board of the directors or replace any senior administrator;

 

 
1.4
Sell or obtain or otherwise dispose in other ways any assets or rights with the
amounts excess 200,000 RMB, including but not limited to any intellectual
property rights;

 

 
1.5
Provide its assets or intellectual property rights guarantee to any third-party
or any other form of guarantee or set any other rights on the company’s assets;

 

 
1.6
Amend the company’s regulations or change the business operations or business
scope;

 
Change the company’s normal operating procedures or modify any significant
internal rules and regulations; transfer the rights and obligations under this
agreement to any third party; make significant adjustments to its business
model, marketing strategy, management policy or customer relationship;
distribute the dividend and bonus in any way.
 
2. 
Management and personnel arrangement

 

 
2.1
Party B and shareholders hereby agree to accept from time to time to provide
recommendations for the appointment and dismissal of employees, the company’s
daily management and financial management systems, and strictly enforced.

 

 
2.2
Party B and shareholders hereby agree that shareholders will elect Party B’s
designated candidate for director in accordance with the laws, regulations and
procedures stipulated in the company’s rules and impel the elected director to
elect the company’s board chairman according to the candidates recommended by
Party A, and appoint the person designated by Party A as Party B’s general
manager, chief financial officer and other senior management personnel.

 

 
2.3
If the above-mentioned Party A’s designated director or senior management leave
the Party A, whether resigning or being dismissed by Party A, both of them will
also lose the qualification for any position in the Party B. In such cases, the
shareholders will immediately dismiss these people, and elect and hire other
personnel designated by Party A to undertake this position.

 

 
2.4
For the purposes of clause 2.3, the shareholders will take all necessary
internal and external procedures to finish the above dismissal and appointment
procedure in accordance with the laws, regulations and the provisions of this
agreement.

 

 
2.5
Shareholders hereby agree that the contract content should be attached as one of
the Annex I to the power of attorney. According to the proxy, shareholders will
irrevocably authorize personnel designated by Party A to exercise their rights
on their behalf and enjoy all the voting rights of shareholders in the name of
shareholders at Party B’s shareholders meeting. Shareholder further agrees that
it will change the duly authorized person in the above power of attorney at any
time in accordance with the requirements of Party A.

 
3.
Other agreements

 

 
3.1
If any of the agreements between Party A and Party B terminates or expires,

 
 
2

--------------------------------------------------------------------------------

 
 
Party B will be entitled to terminate all the agreements between Party A and
Party B, including but not limited to Exclusive Consulting and Service
Agreement.
 

 
3.2
In view of Party A and Party B have established business relationship by signing
Exclusive Consulting and Service Agreement, Party B’s daily operations will have
material influence on the Party A’s ability to effect corresponding payments.



Shareholders consent that any bonus, dividend, distribution or any other
interest or benefit (regardless of its specific form) which they get as a
shareholder of Party B, when realized should be paid to or voluntarily conveyed
to Party A without any conditions and provide or take all necessary documents or
actions which are needed for realizing this payments or transfer in accordance
with the requirements of Party A
 
4.
All agreements and agreement amendments

 

 
4.1
This Agreement and all its mentioned or expressly contained agreements and /
documents constitute the entire agreements reached by the parties on the subject
matter and supersedes all prior oral and written agreements, contracts,
understanding and communication, concerning the subject matter of this
agreement.

 

 
4.2
Any amendment to this Agreement shall be valid only by getting the written
agreement signed by the parties. The amended and supplementary agreements of
this agreement with all the appropriate signature are in integral part of this
agreement and have the same legal effect of this agreement.

 
5.
Governing law

 
The signing, effectiveness, performance, interpretation and dispute resolution
of this agreement shall be governed and interpreted by the laws of PRC.
 
6.
Resolution of disputes

 

 
6.1
In case of the parties to this agreement disagree with the interpretation and
performance of the clause under this agreement resort to friendly negotiation.
If the negotiation fails, any party may submit the dispute to the China
international economic trade arbitration committee to arbitrate according to the
effective arbitration tribunal. The place of arbitration is in Beijing and the
arbitration language is Chinese. The arbitration award should be final and
binding on both parties.

 

 
6.2
In addition to the matters which the parties have disputes, all parties should
be on the principle of good faith to continue to perform their respective
obligations in accordance with the provisions of this agreement.

 
7.
Notice

 
The parties to the agreement shall give notifications for the implementation of
the rights and obligations under this agreement in the written form and deliver
to the concerned party or parties of the following address in person, registered
mail, postage prepaid mail, recognized courier service, or fax.
 
Party A: Shengyuan Nutritional Food Co., Ltd.
 
 
3

--------------------------------------------------------------------------------

 
 
Address:
Fax:
Telephone:
Addressee:
 
Party A: Beijing Shengyuan Huimin Technology Service Co., Ltd.
Address:
Fax:
Telephone:
Addressee:


Party C:




Jibin Zhang
Address:
Fax:
Telephone:
Addressee:




Yunpeng Jiang
Address:
Fax:
Telephone:
Addressee:


8.
Agreements enter into force, duration and others

 

 
8.1
Party B’s written consent, suggestions, appointments and other decisions which
have important effects on Party B’s daily operations involved in this agreement
should be put forward by Party B’s board of directors.

 

 
8.2
The agreement shall be signed and valid on the date indicated in the beginning
part of the document. Unless Party A terminates this Agreement in advance, this
agreement shall be valid for ten years and enter into force from the signing
date. Before the expiry of this Agreement, if Party A requests, both parties
should extend the term of this Agreement based on the Party A’s request, and
sign business agreements or continue to perform this Agreement according to
Party B’s request.

 

 
8.3
In the term of this agreement, Party B and shareholders shouldn’t terminate the
agreement in advance. Party A is entitled to terminate the agreement by giving
prior 30 days written notice to the Party B and shareholders.

 

 
8.4
The parties hereby acknowledge this agreement as a fair agreement based on
equality and mutual benefit. If any provision of this Agreement by the
applicable laws and regulations is deemed as illegal or unenforceable, then

 
 
4

--------------------------------------------------------------------------------

 
 
that provision shall be deleted from this agreement, and cease to be effective,
but other provisions of this Agreement are still valid and should be regarded as
not including this article from the beginning. The parties shall consult each
other and use mutually acceptable, legitimate and effective provisions to
replace the deleted provision.
 

 
8.5
Either party unable to exercise any right, power or privilege under this
agreement, shall not be deemed as a waiver. The single or partial exercise of
any right, power or privilege shall not exclude the exercise of any other right,
power or privilege.

 
Whereas, the authorized representative of each parties has signed the agreement
at the date indicated in the beginning part to witness whereof.


 
5

--------------------------------------------------------------------------------

 
 
(No text in this page and it is the signed page of Business Operating Agreement)
 
Party A: Shengyuan Nutritional Food Co., Ltd.
 
Authorized representative: /s/ Liang Zhang


Party B: Beijing Shengyuan Huimin Technology Service Co., Ltd.
Authorized representative: /s/ Maosheng Li




Party C:
 
 
Jibin Zhang
/s/ Jibin Zhang




Yunpeng Jiang
/s/ Yunpeng Jiang


 
6

--------------------------------------------------------------------------------

 
 
Annex I: Power of Attorney
Power of Attorney
 
The shareholders of Beijing Shengyuan Huimin Technology Service Co., Ltd.
(hereinafter “Shengyuan Huimin”), Jibin Zhang and Yunpeng Jiang together hold
100% equity of Shengyuan Huimin. I consent to transfer the corresponding
shareholder rights of what I hold 50% equity of Shengyuan Huimin to Shengyuan
Nutritional Food Co., Ltd. (hereinafter as “Shengyuan Nutrition”). I hereby
irrevocably authorize the authorized exercise the following rights in the valid
term of this power of attorney.
 
The duly authorized representative, on behalf of the authorizer, in the name of
the authorizer as the shareholder of holding 50% Shengyuan Huimin equity, is
entitled all the shareholder rights in accordance with the law and company’s
regulations, including but not limited to: the rights of proposing to hold the
meeting, receiving the notice of any the shareholder meeting and the procedures,
participating the Shengyuan Huimin shareholder meeting and exercising the whole
vote rights as holding 50% equity (including the appointment of the authorized
representative, boarder, the general manager, financial chief and other senior
management personnel in the Shengyuan Huimin shareholder meeting and other items
like dividends), [  ]% equity of Shengyuan Huimin sale or transfer.
 
The authorized representative has the right to designate the person appointed by
the board of directors (or executive director) to exercise all the rights of the
authorized under this power of attorney.
 
Unless the premature termination of the Business Operating Agreement for any
reasons signed by Shengyuan Huimin, Shengyuan Nutrition and the author, the term
of this power of attorney is 10 years and shall enter into effect from the
signing date. When the power of attorney expires, if the Shengyuan Nutrition
requests, the author will extends the term of the power of attorney according to
the request of Shengyuan Nutrition.


(No text in this page and it is the signed page of Business Operating Agreement)
 
 
7

--------------------------------------------------------------------------------

 
 
 

Authorizer:  (                         )      
___M___D__Y

 


 
Authorized:
     
Shengyuan Nutrition Food Co., Ltd.
   
Authorized representative
  (                         )      
___M___D__Y

 
8
 

--------------------------------------------------------------------------------

 